DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of following species in the reply filed on 11/29/2021 is acknowledged.
A biobased polymer which is polyethylene.
A recycled polymer which is polyethylene.
High density polyethylene (HDPE) as a species of biobased polyethylene.
Claims 12, 14-16, 18-21, 31, and 33-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitations “small volume blown articles” and “large volume blown articles”. The phrases “small volume” and “large volume” are subjective 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11, 13, 17, and 22-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boswell et al, US8083064.
The examiner notes that the datasheet for commercially available polymer SGF4950 has been cited as evidence that claimed properties are inherently met by the prior art.
Example 1, layer A of Boswell (Column 26, line 30 to Column 27, line 20) discloses a composition comprising 48% by weight of a bio-high density polyethylene (HDPE) and 50% by weight of a combination of recycled polyethylene and regrind polyethylene (for claims 2, 3, 17, 25). The prior art composition is used in the production of containers, corresponding to the claimed article, via injection stretch blow molding (for claims 22-24, 26) (Column 24, lines 40-62). The prior art teaches the use of melt processing methods for forming the prior art articles (for claim 9) (Column 24, line 40).
Regarding the claimed first component comprising one or more biobased polymers: As noted above, the composition of prior art Example 5 comprises a bio HDPE, specifically SGF4950 available from Braskem. This polymer is a biobased polymer characterized by a melt flow rate (190 °C, 2.16 kg) of 0.34 g/10 min (for claims 4, 5, 17) and a density of 0.956 g/cm3 (for claims 6, 17) (see the attached datasheet). SGF4950 therefore corresponds to the claimed biobased polymer which is a HDPE (for claims 1, 11, 13, 17, 25).
Regarding the claimed second component comprising one or more recycled  polymers: As discussed above, the prior art composition comprises 50% by weight in total of a combination of recycled polyethylene and regrind polyethylene, corresponding to the claimed recycled polymer which is polyethylene (for claims 1, 7, 11, 25)
Boswell is silent regarding the claimed property of Emission Factor and the shape of the polymer component(s) used in the example.
Regarding the claimed Emission factor: It is reasonably expected that this property is met by the prior art. As noted above, the prior art discloses a composition comprising 48% by weight biobased HDPE and 50% by weight recycled polyethylene; applicant’s specification teaches  that emission factors for these two types of polymers are -3.09 kg CO2/kg resin and 1.20 kg CO2/kg resin, respectively (see Table 3). Based on these numbers, it is estimated that the prior art composition is characterized by an Emission Factorblend of about -0.88 (for claims 1, 8).
Alternatively, it has been that held that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (MPEP § 2113). Applicant’s specification teaches that the factors taken into consideration in calculating the emission factor for a polymer component include the following (see specification Tables 1, 2):
Land use change credits for sugarcane production
Electricity cogeneration credits for ethanol production
Wastewater treatment
Transport of materials to and from facilities.
One of ordinary skill in the art will recognize that these are factors that are involved in the processes of making the individual polymer components that would not be expected to have any effect on the final polymer and/or polymer composition. There is no evidence in the record, for instance, that a polymer’s structure and/or properties are influenced by the land used to grow the sugarcane used as a renewable resource, or by the amount of carbon dioxide generated when transporting materials to and from the production facility.
Similarly, an ordinary artisan will recognize that the use of a melt mixing process as recited in the claims requires a step of melting the polymer components; this step inherently results in the loss of the polymer component’s initial form as it melts. The claimed process steps therefore read on the production of a polymer blend comprising the first and second components, wherein said polymer blend can have any shape.
Boswell discloses a composition that contains a recycled polymer and a biobased polymer combined in the same ratio as recited in the instant claims. As the prior art .

Claims 1-11, 13, and 22-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ramesh et al, WO2018/174988.
Example 5 of Ramesh (¶0073-0074) discloses the production of a blend comprising 25% by weight of a renewable low density polyethylene (LDPE) and 74.5% by weight of a recycled petroleum-based LDPE (for claims 2, 3, 25). The prior art blend was prepared via melt mixing the polymer components in an extruder (for claims 9, 10) and formed in to a plank (for claim 41). The prior art composition is used in the production of foams, corresponding to the claimed article (for claims 22, 24, 26) and processed via lamination (for claims 23, 38) (¶0057).
Regarding the claimed first component comprising one or more biobased polymers: As noted above, the composition of prior art Example 5 comprises a renewable LDPE. Said renewable LDPE is characterized by a melt flow rate (190 °C, 2.16 kg) of 2.0 g/10 min (for claims 4, 5) and a density of 0.923 g/cm3
Regarding the claimed second component comprising one or more recycled  polymers: As noted above, the composition of prior art Example 5 comprises a recycled LDPE, corresponding to the claimed second component comprising recycled polyethylene (for claims 1, 11, 25).
Ramesh is silent regarding the claimed property of Emission Factor and the shape/type of recycled polymer used in the example.
Regarding the claimed Emission factor: It is reasonably expected that this property is met by the prior art. As noted above, the prior art Example 5 discloses a composition comprising 25% by weight biobased LDPE and 75% by weight recycled LDPE; applicant’s specification teaches  that emission factors for these two types of polymers are -2.85 kg CO2/kg resin and 1.20 kg CO2/kg resin, respectively (see Table 3). Based on these numbers, it is estimated that the prior art composition is characterized by an Emission Factorblend of about 0.181 (for claims 1, 8).
Alternatively, as discussed earlier in this Action, one of ordinary skill in the art will recognize that many of the factors disclosed by applicant as influencing the emission factor of a polymer component  would not be expected to have any effect on a polymer or a polymer composition. Furthermore, as discussed above, the claimed process step of melt mixing will inherently result in the loss of the initial shape of the polymer components used to prepare the blend. Finally, note that limitations such as “regrind polymer resin” refer to the process by which the polymer is recycled-i.e., the process by which that component is obtained. The claimed process steps therefore read on the production of a polymer blend comprising the first and second components, wherein said polymer blend can have any shape.
Example 5 of the prior art discloses a composition that contains a recycled polymer and a biobased polymer combined in the same ratio as recited in the instant claims. As the prior art composition appears to be identical to the claimed invention, the burden is shifted to applicant to provide evidence that the process conditions used to define the claimed invention result in an unobvious difference between the claimed invention and the prior art. (for claims 1, 7, 8, 10); see In re Thorpe cited earlier in this Action.

Claims 25 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCarthy et al, US2016/0222198.
McCarthy discloses a container, corresponding to the claimed article (for claim 26), made from a composition comprising about 49% by weight of a sugarcane-based resin, corresponding to the claimed biobased polymer (for claim 25), and about 49% by weight of a post-consumer resin, corresponding to the claimed recycled polymer (for claim 25) (McCarthy claim 5).

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 27-30, 32, and 38 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Boswell et al, US8083064.
As discussed earlier in this Action, Example 1: layer A of Boswell discloses a composition made by combining comprising 48% by weight of a bio-HDPE, corresponding to the claimed biobased polymer which is polyethylene (for claims 27, 29, 30, 32), and 50% by weight of a combination of recycled polyethylene and regrind polyethylene, corresponding to the claimed second component comprising polyethylene (for claims 27, 28, 30). Articles are formed from the prior art composition via extrusion blow molding (for claim 38) (Column 24, lines 54-62). The prior art composition is used in the production of containers, corresponding to the claimed article, via injection stretch blow molding (for claims 22-24, 26) (Column 24, lines 40-62). 
Boswell is silent regarding the claimed property of Emission Factor; however, it is reasonably expected that this property is met by the prior art.
As noted above, the prior art discloses a composition comprising 48% by weight biobased HDPE and 50% by weight recycled polyethylene; applicant’s specification teaches  that emission factors for these two types of polymers are -3.09 kg CO2/kg resin and 1.20 kg CO2/kg resin, respectively (see Table 3). Based on these numbers, it is blend of about -0.88 (for claims 1, 8).
Alternatively, note that Boswell teaches that it was known in the art that the use of polyethylene derived from a renewable resource such as sugar cane results in a net decrease of up to about 5 tons of environmental carbon dioxide compared to the production of virgin petroleum-based polymer (Column 6, line 55 to Column 7, line 3; Column 10, lines 4-24). Given that the prior art is directed towards the production of sustainable, more environmentally friendly polymer compositions and that it teaches that the use of biobased polymers result in significant reductions of greenhouse gases, it would have been obvious to one of ordinary skill in the art to vary the amounts of biobased polymer and recycled polymer through routine experimentation, in order to reduce the carbon dioxide footprint of the prior art composition (for claim 27).  

Claims 27, 29, 30, 32, 38, and 41 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ramesh et al, WO2018/174988.
As discussed earlier in this Action, Example 5 of Ramesh discloses the production of a blend comprising 25% by weight of a renewable LDPE (for claims 27, 29, 30, 32) and 74.5% by weight of a recycled petroleum-based LDPE (for claims 27, 30), wherein said composition is prepared by melt mixing the polymer components in an extruder (for claim 41). The prior art composition is used in the production of foams, corresponding to the claimed article (for claim 41) and processed via lamination (for claim 38) (¶0057).
Ramesh is silent regarding the claimed property of Emission Factor; however, it is reasonably expected that this property is met by the prior art.
As noted above, the prior art discloses a composition comprising 25% by weight of a renewable LDPE and 74.5% by weight of a recycled petroleum-based LDPE; applicant’s specification teaches  that emission factors for these two types of polymers are -2.85 kg CO2/kg resin and 1.20 kg CO2/kg resin, respectively (see Table 3). Based on these numbers, it is estimated that the prior art composition is characterized by an Emission Factorblend of about 0.181 (for claim 27).
Alternatively, note that Ramesh teaches that it was known in the art that the use of polyethylene derived from a renewable resource such as sugar cane results in a net decrease in environmental carbon dioxide compared to the production of virgin petroleum-based polymer (¶0003). Given that the prior art is directed towards the production of sustainable, more environmentally friendly polymer compositions and that it teaches that the use of biobased polymers result in significant reductions of greenhouse gases, it would have been obvious to one of ordinary skill in the art to vary the amounts of biobased polymer and recycled polymer through routine experimentation, in order to reduce the carbon dioxide footprint of the prior art composition (for claim 27).  

Claim Rejections - 35 USC § 103
Claims 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Boswell et al, US8083064, in view of Al-Salem et al, published in Waste Management.
As discussed earlier in this Action, Boswell discloses the production of a composition comprising a combination of bio-HDPE and recycled polyethylene. The prior art composition can be extruded to form articles such as containers (for claim 41) (Column 24, lines 40-62).
Boswell is silent regarding the use of a recycled LDPE made via a process comprising the recited steps.
As taught by Al-Salem, it was known in the art to utilize mechanical recycling methods to recover and recycle plastic solid waste, corresponding to the claimed post consumer resin (for claim 39) (page 2628:section 3.1). Said methods comprise the steps of cutting large pieces of plastics into smaller flakes (for claim 39) and washing said flakes (for claim 39), followed by extruding and pelletizing the recycled plastic solid waste  (for claim 40) (page 2629:section 3.2). Al-Salem teaches that the prior art process steps are performed to remove impurities and/or degraded polymer components to obtain a recycled plastic that is high quality, clean, and homogeneous.
As discussed earlier in this Action, Boswell discloses the production of a composition comprising a combination of bio-HDPE and recycled polyethylene. As taught by Al-Salem, it was known in the art that recycled plastic waste is recycled via a process comprising steps of grinding to form flakes, washing, etc. to remove impurities and obtain a final product that is suitable for reuse. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to one of ordinary skill in the art to modify the process of Boswell by preparing the recycled polyethylene via the mechanical recycling process of Al-Salem, in order to have a purer recycled polyethylene component suitable for use in manufacturing.

Claims 28, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Ramesh et al, WO2018/174988, in view of Al-Salem et al, published in Waste Management vol. 29 (2009).
As discussed earlier in this Action, Ramesh discloses the production of a composition comprising a renewable LDPE and a recycled LDPE, wherein said process comprises melt mixing the polymers in an extruder (¶0029-0031, 0041, 0043).
Ramesh is silent regarding the use of a recycled LDPE made via a process comprising the recited steps.
As taught by Al-Salem, it was known in the art to utilize mechanical recycling methods to recover and recycle plastic solid waste, corresponding to the claimed post consumer resin (for claims 28, 39) (page 2628:section 3.1). Said methods comprise the steps of cutting large pieces of plastics into smaller flakes (for claim 39) and washing said flakes (for claim 39), followed by extruding and pelletizing the recycled plastic solid waste  (for claim 40) (page 2629:section 3.2). Al-Salem teaches that the prior art process steps are performed to remove impurities and/or degraded polymer components to obtain a recycled plastic that is high quality, clean, and homogeneous.
As discussed earlier in this Action, Ramesh discloses the production of a composition comprising a renewable LDPE and a recycled LDPE. As taught by Al-Salem, it was known in the art that recycled plastic waste is recycled via a process comprising steps of grinding to form flakes, washing, etc. to remove impurities and obtain a final product that is suitable for reuse. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to one of ordinary skill in the art 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/JEFFREY S LENIHAN/Examiner, Art Unit 1765

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765